Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Applicant’s response, filed 12/11/2020, to the Office action mailed 6/12/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 1, 2, 4-7 and 9, and presented arguments in response to the Office action.
Claims 1-10 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 9 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  
The rejection of Claims 1-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruhland et al. (WO 03/029232 A1), in view of Rudnic et al. (“Oral Solid Dosage Forms, in Remington: The Science and Practice of Pharmacy, 21st et al. (Journal of Pharmaceutical Sciences, “Pharmaceutical Salts”, Vol. 66(1), 1977, pp. 1-19), set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Double Patenting – Amended as Necessitated by Claim Amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,861,630 (previously cited), in view of Rudnic et al. (“Oral Solid Dosage Forms, in Remington: The Science and Practice of Pharmacy, 21st Edition, 2005, Chapter 45, pages 889-928; hereinafter “Rudnic”; previously cited) and Kohlrausch (U.S. Patent Application Pub. No. 2005/0004107 A1; previously cited).  
The ‘630 patent is directed to a method of alleviating a symptom or complication of depression or major depressive disorder, or delaying progression of depression or major depressive disorder, comprising administering to a patient in need thereof a pharmaceutical composition comprising the instantly claimed hydrobromide salt of 1-[2-
The instant claims differ from the ‘630 patent claims by the recitation of specific composition excipients, i.e., mannitol, microcrystalline cellulose, sodium starch glycolate and magnesium stearate.  
Rudnic, provides an overview of the prior art knowledge of the formulation of pharmaceutical oral solid dosage forms, including tablets.  At page 891 (left column, Tablet Ingredients) Rudnic discloses:
In addition to the active or therapeutic ingredient, tablets contain a number of inert materials. The latter are known as additives or excipients. They may be classified according to the part they play in the finished tablet. The first group contains those that help to impart satisfactory processing and compression characteristics to the formulation. These include diluents, binders, glidants, and lubricants. The second group of added substances helps to give additional desirable physical characteristics to the finished tablet. Included in this group are disintegrants, surfactants, colors, and, in the case of chewable tablets, flavors, and sweetening agents, and in the case of controlled-release 

Descriptions and examples of the tablet ingredients (including their typical weight percentage ranges), such as diluents, binders, lubricants, and disintegrants, are presented on pages 891-894.  Examples of tablet formulations are presented on pages 912-914.
With regard to the instantly claimed composition ingredients:
Mannitol is taught by Rudnic as a diluent.  Other diluents include, inter alia, dicalcium phosphate, calcium sulfate, lactose, cellulose, kaolin and microcrystalline cellulose; see pp. 891, “Diluents”, and the paragraph bridging the left and right columns at pp. 902
Microcrystalline cellulose is taught by Rudnic as a, inter alia, diluent (supra) and a binder; see pp. 892 left column
Sodium starch glycolate is taught by Rudnic as a disintegrant, more specifically, a “super disintegrant”.  Other disintegrants include corn and potato starch. Other super disintegrants include croscarmellose and crospovidone; see pp. 893, left column, “Disintegrants”
Magnesium Stearate is taught by Rudnic as a lubricant.  Other commonly used lubricants include calcium stearate, stearic acid and talc; see the first paragraph under “Lubricants” at pp. 892.
Kohlrausch provides a composition comprising telmisartan sodium salt and hydrochlorothiazide formulated with the instantly claimed excipients (i.e., mannitol (56.1%), microcrystalline cellulose (20%), sodium starch glycolate (5%) and magnesium 
The instantly claimed composition comprising the HBr salt of the active agent in combination with the well-known diluents, disintegrants and lubricants are obvious in view of the cited art and the knowledge of one of ordinary skill in the art, absent a showing of the criticality of the instantly claimed composition constituents.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 8,722,684 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to compositions comprising the beta crystalline form of the hydrobromide salt of 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine with microcrystalline cellulose, sodium starch glycolate and magnesium stearate in overlapping concentrations.  The claims differ only by the substitution of anhydrous calcium hydrogen phosphate for the instantly claimed mannitol.  The substitution of anhydrous calcium hydrogen phosphate for mannitol is an obvious variation of the instant invention.  See columns 12-13 of the ‘864 patent.  The MPEP § 804 II B2(a) states “When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. … This does not mean that one is precluded from all use of the reference patent or application disclosure.  The Specification can be used as a dictionary to learn the meaning of a Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” (Emphasis added).
Note that the XRPD pattern presented in FIG. 3 (recited by instant claim 1) defines the beta crystalline form of the hydrobromide salt of 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine and the XRPD reflections recited by patent claim 2 also defines the beta crystalline form of the hydrobromide salt of 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine

Response to Arguments
In response to the above nonstatutory double patenting rejections, as set forth in the previous Office action, Applicant requests that the rejections “be held in abeyance until the claims are otherwise in condition for allowance.”  Therefore, the rejections are maintained.

Conclusion
Claims 1-10 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629